DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 08/06/2021 has been entered.  Claim 1 has been amended, claims 8-10 remain canceled, and claim 12 has been canceled, and no new claims have been added.

Claims 1-3, and 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN102304557 A-Wan et al., and further in views of US 2003/0001295 A1-Okajima et al.,  US 4559235-Miller, and US 2006/0205063 A1-Warren.
Claim 1: “A continuous fermentation device comprising a plurality of fermentation modules”: Wan et al. disclose the invention related to a solid-state fermentation system (Para. [0002], line 2 and (citations are from machine translation) Wan et al. disclose a plurality of stacked combined fermentation beds (Para. [0050], line 13, Fig. 1, references are made to the attached machine English translation).
“comprising a conveyor belt, which transports solid objects to be fermented that are continuously fed into from one side to the opposite side 
“air diffusers, which are located on one side of the conveyor belt,”: Wan et al. disclose air inlet of the layered combined fermentation bed and combined fermentation device (Para. [0045]. Line 16, Fig. 3).
“wherein the continuously fed objects to be fermented are fermented while being passed through the fermentation modules and are continuously discharged.”: Wan et al. disclose the stacked combined fermentation bed  includes a frame (301), a material-bearing conveying mechanism (320, and a speed-adjusting motor (303); the material-bearing conveying mechanism (302) is provided on the frame (301), and one end of the material-bearing conveying mechanism (302) is a feeding end, and the material-bearing conveying mechanism and the other end of 302 is the discharge end,  (Para. [0050], lines 1-3).
“further comprising guides, which have a predetermined height and are located in the longitudinal direction on both sides of the conveyor belt.”: Wan et al. discloses guides (slide rails 317) is illustrated in Fig. 3, which are located along the length of the conveyor belt (carrying belt 310).  Additionally, Wan et al. discloses the guides (slide rails 317, Fig. 3) are supported by two upper and lower rail support tables (Para. [0051], lines 

    PNG
    media_image1.png
    306
    759
    media_image1.png
    Greyscale



Further, regarding claim 1, Wan et al. teaches an invention related to a solid-state fermentation system.  Wan et al. teaches a receiving belt discussed above.  However, Wan et al. does not teach the air diffuser comprising a main supply pipe which is located across the top of the conveyor belt on side of the conveyor belt.
Further, for claim 1, the invention of Okajima et al. refers to an air diffuser.  Okajima et al. teaches an air diffuser consisting of a main pipe (Para. [0023], line 1 and line 6, Fig. 1 and 6), which reads on the instant claim limitation of an air diffuser comprising a main supply pipe.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the air diffuser and conveyor belt of Wan et al., further include an air diffuser with a main pipe as taught by Okajima et al., because Okajima et al. teaches this intra-tank mixed liquor is joined with air to 

Regarding claim 1, Wan et al. teaches an invention related to a solid-state fermentation system.  Wan et al. teach similar agitators.  However, Wan et al. does not teach agitators configured to agitate the objects to be fermented on the conveyor belt, the agitators being located on the conveyor.
For claim 1, Miller teaches similar agitators (plurality of leveling devices, 49A B, Col. 11, line 62, Fig. 2), which are illustrated as being on the conveyor 11, which reads on the instant claim limitation of agitators configured to agitate the objects to be fermented on the conveyor belt, the agitators being located on the conveyor belt.
It would have been obvious to one of ordinary skill in the art to modify the conveyor belt (receiving belt 310) of Wan et al. to further include agitators (leveling devices, 49A, 49B) on the conveyor belt 11 as taught by Miller, because Miller teaches a plurality of leveling devices such as 49A and 49B, each of which includes a “peg drum' rotating clockwise, are utilized to break up clumps of moist alfalfa and uniformly spread the alfalfa on the surface of the corresponding conveyor belt so that the alfalfa is uniformly exposed to the heated air currents 55 and therefore dries uniformly (Col. 11, lines 61-68, Fig. 2).

Additionally, regarding claim 1, Wan et al. teaches the invention discussed above.  However, Wan et al. does not teach distribution pipes wherein each distribution 
Additionally, for claim 1, Okajima et al. teaches similar distribution pipes (branch pipes, 7) extending from one side of the main supply pipe (6), illustrated in Fig. 1 and 2), and Okajima et al. teach a plurality of branch pipes being communicated to the main pipe and opening at their tip as a blowhole at a lower position of the main pipe (Para. [0023], line 1 and lines 8-10), which reads on the instant claim limitation of similar distribution pipes extending from one side of the main supply pipe.
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the air diffuser and conveyor belt of Wan et al. and further include an air diffuser with a main pipe and distribution pipes as taught by Okajima et al., because Okajima et al. teaches since the opening at the tip of the branch pipes serves as the blowhole, the inside diameter of the branch pipes and the aperture of the blowhole are the same and this provides a shape having no variations in the sectional area of the passage, also, there is no resistance to obstruct the fluid passing from the branch pipes via the blowholes to the exterior (Para. [0025], lines 1-7).

Still, regarding claim 1, Wan et al. teaches the invention discussed above.  However, Wan et al. does not teach a plurality of apertures formed around the periphery of the distribution pipes. 
Still, for claim 1, Okajima et al. teaches similar apertures (blowholes) on the periphery of  the branch pipes (Fig. 7), and the branch pipes (7) have an opening (10a) 
Still, for claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the air diffuser and conveyor belt of Wan et al. and further include an air diffuser with a plurality of apertures located on the periphery of the branch pipes as taught by Okajima et al., because Okajima et al. teach since the blowholes have a small aperture, the small bubble (fine bubble) of the air blowing off therefrom have a small diameter, which increases the efficiency of oxygen dissolution (Para. [0027], lines 10-13).

Moreover, regarding claim 1, modified Wan et al. teaches the invention discussed above.  Further, modified Wan et al. teaches apertures on a distribution pipe discussed above.  However, modified Wan et al. does not teach wherein the apertures are formed in at least two rows and each row formed by the apertures is arranged at a predetermined angle from the center of the distribution pipe.
Moreover, for claim 1, Warren teaches a floor system for composting comprising distribution conduits 34, with apertures 36 (Para. [0028], lines 15-16, Figs. 7 and 8); and Warren teaches a diameter, quantity, and location of the apertures 36 can be varied to control the flow of the gas as desired (Para. [0028], lines 20-21), which reads on the instant claim limitation of wherein the apertures are formed in at least two rows and 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the air diffuser and conveyor belt of Wan et al. and further include distribution conduits with apertures with varied quantity and location as taught by Warren, because Warren teaches the flow of gas is directed into the organic material by the apertures 36 formed in the gas distribution conduits 34 to facilitate the composting process (Para. [0029], lines 4-6); further, Warren teaches the flow of gas into the organic material is accomplished by the alignment of the apertures 36 of the gas distribution conduits 34 in two rows spaced substantially ninety degrees apart as illustrated in FIG. 5; however, it is understood that other configurations of the apertures 36 can be used without departing from the scope and spirit of the invention (Para. [0029], lines 9-15).

Claim 2: “wherein the plurality of fermentation modules are in a stacked form”: Wan et al. disclose the purpose of the present invention is to provide a stacked combined solid-state fermentation method and a system thereof. The method can control the fermentation environment. The system has a simple structure, convenient installation and maintenance, and can realize large-scale batch or continuous production of solid-state fermentation (Para. [0009], lines 1-3, Fig. 1, references are made to the attached machine English translation).
“where one side and the opposite side of each conveyor belt are connected to each other”: Wan et al. disclose one side and a opposite 
“and the continuously fed objects to be fermented are continuously fermented while being passed through the plurality of fermentation modules.”: Wan et al. disclose the stacked combined fermentation bed includes a frame, a material-bearing conveying mechanism (302), and a speed-adjusting motor (303); the material-bearing conveying mechanism (320 is provided on the frame, and one end of the material-bearing conveying mechanism (302) is a feeding end, and the material-bearing conveying mechanism (Para. [0050], lines 1-3).

Claim 3: “wherein the plurality of conveyor belts of the plurality of fermentation modules form a stack of two rows,”: the stacked combined solid fermentation device (12) is composed of two stacked combined fermentation beds (3, Para. [0062], lines 1-2, Fig. 2).
“and each of the plurality of fermentation modules further comprises a belt connection part, which connects one side and the opposite side of each of the conveyor belts in each row,”:  the fixing bolts (324) of the frame can be passed through the fixing holes (325) to fix the frame (301) to other contact surfaces, Para. [0050], lines 10-11, Fig. 4).
“and the continuously fed objects to be fermented are continuously fermented while being passed through the fermentation modules.”: Wan et al. has illustrated this claim feature in Fig. 3 with arrows in the device (3).

Regarding claim 11, Wan et al. teaches the invention discussed above in claim 1.  However, Wan et al. does not teach apertures are arranged in three rows on one side of the outer circumference of the distribution pipes, where each row formed by the apertures is arranged with an angular difference of from 60 degrees or greater to 90 degrees or less from the center of the distribution pipes.
For claim 11, Okajima et al. teaches the apertures can be in three rows as illustrated in Fig. 9, which are on one side of the outer circumference of the pipe and are arranged from 60 degrees or greater from the center of the pipes (Fig. 2), which reads on the instant claim limitation of apertures being arranged in three rows and on one side of the outer circumference of the pipe, wherein each row of the formed apertures are arranged with angular difference 60 degrees or greater to 90 degrees on the center of the pipe.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Wan et al. to further include apertures spaced apart on the branch pipes in rows of three as taught by Okajima et al., because Okajima et al. teaches it can be considered that a uniform dispersion of the diffused air and improvement in the efficiency of oxygen dissolution are achieved by arranging blowholes having a small diameter at a plurality of locations of the air diffuser (Para. [0008], lines 1-5).

Claim 13: “further comprising a conveyor belt which transports the objects to be fermented that are continuously fermented”: Wan et al. disclose a material receiving 
“and discharged to a drying unit.”: Wan et al. disclose drying equipment for drying operation (Para. [0017], line 9).  

Claims 4-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Wan et al.-CN102304557A (all citations are made to the attached machine English translation), in views of US 2003/0001295 A1-Okajima et al., US 4559235-Miller, US 2006/0205063 A1-Warren, and in further views of  Yonemi et al.-JP2004161568A (references are made to the attached machine English translation) and Tae et al.- KR100978788B1 (reference and citations are for attached machine translation).
Regarding claim 4, Wan et al. teaches the invention discussed above in claim 1.  However, Wan et al. does not teach a plurality of support frames on the agitator extending radially from one side and the opposite side of the circumference of the shaft.
For claim 4, Tae et al. teaches stirring wheels (242a, 242b, 242c, Fig.4, Para. [0048], line 3, and similar agitating frames and similar connecting frames are illustrated below in annotated Fig. 4a, which reads on the instant claim limitation of agitators comprising a shaft.

    PNG
    media_image2.png
    561
    456
    media_image2.png
    Greyscale
Fig. 4a

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified agitators of Wan et al. to incorporate similar connecting frames and rotating guide rods (243) to the agitators as taught by Tae et al. because Tae et al. teaches a plurality of stirring wheels (242a ~ 242c) is disposed, and a pair of rotating guide rods (243) which are partially connected to the outer surfaces of the plurality of stirring wheels (242a ~ 242c) and are selectively contacted with the food waste lowering unit (Para. 0048], lines 3-5) and the stirrer includes at least one rotation induction rod partially connected to an outer surface of the plurality of stirring wheels and selectively in contact with the food waste descending unit, and the food waste descending unit Is arranged radially, and is forcibly rotated by the rotation inducing rod (Para. [0050], lines 27-30).  Additionally, Tae et al. teaches this is because the food waste is initially introduced, or food wastes are scratched and 

 Regarding claim 4, Wan et al. teaches the invention discussed above in claim 1.  However, Wan et al. does not teach a plurality of support frames where each support frame radially extends from one side of the outer circumference of the shaft. 
For claim 4, Tae et al. teaches similar support frames extending radially from one side and opposite side of the rotating shaft, illustrated in annotated Fig. 4b below.

    PNG
    media_image3.png
    561
    442
    media_image3.png
    Greyscale
Fig. 4b

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified agitators of Wan et al. to further include a plurality of similar support frames extending radially from one side and opposite side of the rotating shaft as taught by Tae et al. because Tae et al. teaches a plurality of stirring wheels (242a ~ 242c) is disposed, and a pair of rotating guide rods the stirrer includes at least one rotation induction rod partially connected to an outer surface of the plurality of stirring wheels and selectively in contact with the food waste descending unit, and the food waste descending unit Is arranged radially, and is forcibly rotated by the rotation inducing rod (Para. [0050], lines 27-30).  Additionally, Tae et al. teaches this is because the food waste is initially introduced, or food wastes are scratched and mixed to facilitate mixing, aging, fermentation and decomposition processes (Para. [0061], lines 2-3).

Regarding claim 4, Wan et al. teaches the invention discussed above in claim 1.  However, Wan et al. does not teach connecting frames connecting the ends of the support frames located at each of the opposite sides of the shaft.
For claim 4, Tae et al. teaches similar connecting frames connecting the ends of similar support frames located at opposite sides of the shaft, as illustrated above in annotated Fig. 4a and 4b, which reads on the instant claim limitation of connecting frames, wherein each connecting frame connects the ends of the support frames located at each of the opposite sides of the rotating shaft (241).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified agitators of Wan et al. to further include similar connecting frames connecting to similar support frames located at opposite sides of the rotating shaft (241) as taught by Tae et al., because Tae et al. teaches a plurality of stirring wheels (242a ~ 242c) is disposed, and a pair of rotating guide rods 243 which are partially connected to the outer surfaces of the plurality of 

 Regarding claim 4, Wan et al. teaches the invention discussed above in claim 1.  However, Wan et al. does not teach a plurality of agitating frames wherein each agitating frame connects to the connecting frames on one side and the opposite side.
For claim 4, Tae et al. teaches similar agitating frames (rotation guides, 243) attached to similar connecting frames on one side and the opposite sides as illustrated above in annotated figure 4a (with a red circle), which reads on the instant claim limitation of a plurality of agitating frames each connecting to connecting frames on one side and the opposite side.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified agitators of Wan et al. to further include similar agitating frames connecting to similar connecting on one side and the opposite side as taught by Tae et al., because Tae et al. teaches a plurality of stirring wheels (242a ~ 242c) is disposed, and a pair of rotating guide rods 243 which are partially connected to the outer surfaces of the plurality of stirring wheels (242a ~ 242c) and are selectively contacted with the food waste lowering unit (Para. 0048], lines 3-5) a plurality of stirring wheels coupled to the rotating shaft and co-rotating with the rotating shaft, the at least one stirring wheel being disposed in at least one of the plurality of stirring chambers, a plurality of small folding rods that strike the food garbage and a plurality of large folding rods and plate types that evenly spread or push out the food garbage while connecting the stirring wheels to each other to plow the food garbage (Para. 0005], lines 12-17, Fig. 4).

Regarding claim 5, Wan et al. teaches the invention discussed above in claim 4.  However, Wan et al. does not teach each of the agitators agitate objects to be fermented which are transported to the conveyor belt as each of the agitating frames moves as the shaft rotates.  Additionally, Yonemi et al. teaches a rotational shaft, but Yonmei et al. does not teach the agitating frames moving as the shaft rotates.  
For claim 5, Tae et al. teach the stirrer wheels (242a to 242c) and the stirrer (240) stir food garbage via rotation shaft (241, Para. [0005], lines 1-4, Fig. 4), which reads on the instant claim limitation of agitators stirring objects and each of the agitating frames moving as the shaft rotates. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified agitators and conveyor belt of Wan et al. to further include stirrer wheels and rotating guides to move as the shaft rotates as taught by Tae et al., because Tae et al. teaches  a stirrer provided in the plurality of stirring chambers, wherein the stirrer includes: a rotating shaft forming a rotating shaft; and a plurality of stirring wheels coupled to the rotating shaft and co-rotating with the rotating shaft, the at least one stirring wheel being disposed in at least 

Regarding claim 6, Wan et al. teaches the invention discussed above in claim 4.  However, Wan et al. does not teach agitators having agitation wings wherein each wind is located on side of the outer circumference of the plurality of agitating frames in the longitudinal direction.
For claim 6, Tae et al. teaches similar agitation wings (243) located on side of the outer circumference of the stirrer wheels (242a to 242c), shown above in annotated Fig. 4a, which reads on the instant claim limitation of agitators further comprising agitation wings, wherein each agitation wing is located on side of the outer circumference of agitating frames in the longitudinal direction of the stirrer (240) and stirring wheels (242a to 242c, Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified agitators of Wan et al. to further include similar agitation wings located alongside the stirrer wheels as taught by Tae et al., because Tae et al. and the stirrer includes at least one rotation induction rod partially connected to an outer surface of the plurality of stirring wheels and selectively in contact with the food waste descending unit, and the food waste descending unit Is arranged radially, and is forcibly rotated by the rotation inducing rod (Para. [0050], lines 27-30).).  Additionally, Tae et al. teaches this is because the food waste is initially .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al.- CN102304557A (all citations are made to the attached English translation), US 2003/0001295 A1-Okajima et al.,  US 4559235-Miller, US 2006/0205063 A1-Warren, Yonemi et al.- JP2004161568A (all citations are made to the attached machine English translation), Tae et al.-KR100978788B1 as applied to claim 4 above, and further in view of Whirlston (2017).
Regarding claim 7, Wan et al. and Tae et al. teaches the invention discussed above in claim 4.  However, Wan et al. and Tae et al. does not teach the shaft being height adjustable. 
For claim 7, Whirlston teaches the shaft height of a compost turner can be adjusted (pg. 3, line 1), which reads on the instant claim limitation of the shaft being height adjustable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take modified Wan et al. and Tae et al. shaft and further incorporate a height adjustable shaft as taught by Whirlston, because Whirlston teaches the shaft height can be adjusted at any time to meet the different circumstances of the organic raw materials, turning the materials (pg. 3, lines 1-2).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al.-CN102304557 A (all citations are made to the attached machine English translation), US 2003/0001295 A1-Okajima et al., US 4559235-Miller, US 2006/0205063 A1-Warren, as applied to claim 1 above, and further in view of Chon et al.-WO 2007037600A1 (English translation of KR100772428B1).
Regarding claim 14, Wan et al. teaches the invention discussed above in claim 1.  However, However, Wan et al. does not teach not teach air conditioning devices for suction of odors generated during the fermentation process and odor-processing units connected to the air conditioning devices, wherein odors are sucked from the air conditioning devices and processed in the odor-processing units.
For claim 14, Chon et al. teaches a deodorizer (90) for filtering the air emitted from the air emitting part (80, Para. [0028], lines 8-9, which comprises an exhaust vent (81) and an exhaust pipe (83), which is connected to the exhaust vent (81, Fig. 16 and 17, Para. [0041], which is similar to an odor-processing unit, and reads on the instant claim limitation of an odor-processing unit connected to air condition device wherein odors are sucked from the air condition unit.
Additionally, Chon et al. teaches deodorizer (90) further comprises the air supplied from the air suction part (50) that has the effect of eliminating the odor generated when the food waste is fed into and fermented into the fermentation tank (Para. [0067], Fig. 18) furthermore, the exhaust pipe (83) is connected to an exhaust fan (83) which is rotated according to a controller (100) and the moisture and gas of the fermentation tank (20) is emitted to the deodorizer (90) through the exhaust pipe (83, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified fermentation device of Wan et al. and further include a similar air conditioning device, such as the deodorizer (90) and air suction part and exhaust pipe, as taught by Chon et al., because Chon et al. teaches  in order to prevent the fermentation gas generated during fermentation and decomposition from being emitted to the outside when the lid  is opened, an automatic exhaust function of the odor is added. For this function, once the lid of the main body is opened, the exhaust fan (82) of the air emitting part (80) is operated to emit the air and moisture to the deodorizer (90) via the exhaust pipe 83.


Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive for the following reasons in response to Applicant’s remarks.
Regarding paragraphs 1 and 2 pertaining to the claim limitation of claim 12, which has now been amended in claim 1, the limitation of “the device further comprising guides (120), which have a predetermined height and are located in the longitudinal direction on both sides of the conveyor belt (110).”  This limitation has been met via the primary reference of Wan et al.  The reference of Wan et al.  illustrates via annotated Fig. 3, guides (slide rails 317) positioned on both sides of the conveyor belt (carrying belt and which are at a predetermined height and located in a longitudinal direction on 


    PNG
    media_image1.png
    306
    759
    media_image1.png
    Greyscale

Regarding paragraphs 3 and 4, as it applies to the above mentioned amended limitation presented in claim 1.  As previously mentioned, the claim limitation has been met via the primary reference of Wan et al.  The reference of Wan et al. illustrates via annotated Fig. 3 above, guides (slide rails 317) positioned on both sides of the conveyor .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LENORA A ABEL/Examiner, Art Unit 1799   
                                                                                                                                                                                                     /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799